Title: From Thomas Jefferson to Jabez Fitch, Jr., 21 November 1808
From: Jefferson, Thomas
To: Fitch, Jabez, Jr.


                  
                     Sir 
                     
                     Washington Nov. 21. 08.
                  
                  I have recieved with great pleasure the address of the republicans of the state of Connecticut, & am particularly sensible of the kindness with which they have viewed my conduct in the direction of their affairs. having myself highly approved the example of an illustrious predecessor in voluntarily retiring from a trust, which, if too long continued in the same hands, might become a subject of reasonable uneasiness & apprehension, I could not mistake my own duty when placed in a similar situation.
                  Our experience, so far, has satisfactorily manifested the competence of a republican government to maintain & promote the best interests of it’s citizens, & every future year, I doubt not, will contribute to settle a question on which reason, & a knolege of the character & circumstances of our fellow citizens could never admit a doubt, and much less condemn them as fit subjects to be consigned to the dominion of wealth & force. altho’ under the pressure of serious evils, at this moment, the governments of the other hemisphere cannot boast a more favorable situation. we certainly do not wish to exchange our difficulties for the sanguinary distresses of our fellow-men beyond the water. in a state of the world unparalleled in times past, & never again to be expected, according to human probabilities, no form of government has, so far, better shielded it’s citizens from the prevailing afflictions. by withdrawing awhile from the ocean we have suffered some loss; but we have gathered home our immense capital. exposed to foreign depredation, we have saved our seamen from the jails of Europe, & gained time to prepare for the defence of our country. the questions of submission, of war, or embargo, are now before our country as unembarrassed as at first. submission & tribute, if that be our choice, will be no baser now than at the date of the embargo. but if, as I trust, that idea be spurned, we may now decide on the other alternatives of war & embargo, with the advantages of possessing all the means which have been rescued from the grasp of capture. these advantages certainly justify the approbation of the embargo declared in your address, and I have no doubt will ensure that of every candid citizen, who will correctly trace the consequences of any other course.
                  I thank you for the kind concern you are pleased to express for my future happiness, & offer my sincere prayers for your welfare & prosperity.
                  
                     Th: Jefferson 
                     
                  
               